Decree affirmed. This is a libel for divorce alleging cruel and abusive treatment on the part of the libellee, and that he, being of sufficient ability, grossly, wantonly, and cruelly refused and neglected to provide suitable maintenance for the libellant. The judge decreed that the prayer for divorce be denied, that the case be continued on the docket from time to time, and that during such continuance the libellee pay to the libellant the sum of $30 each week for her support. The libellant appealed. The evidence is reported. The judge made no findings of fact, but his decree imports a finding of every fact essential to support it. Attorney General v. Woburn, 322 Mass. 634, 635. From a careful reading of the evidence we cannot say that the decree entered by the judge was erroneous. The evidence on the issue of cruel and abusive treatment was conflicting. It is only in very clear and exceptional cases — and this case is not one of them — that this court will revise the express or implied findings of a trial judge based on conflicting oral testimony. Berry v. Kyes, 304 Mass. 56, 57-58. Bohaker v. Koudelka, ante, 139, 141. Neither can we say that the implied finding of the judge on the issue of failure to provide suitable maintenance was erroneous. The refusal or neglect to provide which is made a cause for divorce under G. L. (Ter. Ed.) c. 208, § 1, must be done “grossly or wantonly and cruelly.” The judge could have found that such refusal or neglect as was established here fell short of the requirements of the statute. Peabody v. Peabody, 104 Mass. 195. Holt v. Holt, 117 Mass. 202. Keenan v. Keenan, 219 Mass. 107.